       MAGISTRATE JUDGE NEWBERN COURTROOM MINUTES FOR CRIMINAL PROCEEDINGS
                               by VIDEOCONFERENCE

U.S.A. v.                                                                       No.   3.21- rni -yIW0
ATTORNI

ATTORNEY FOR DEFENDANT:                    mt4Z)5C► Mtisitr, aric%n Kei;-N              AFPD      Panel    Retained

PRETRIAL SERVICES/PROBATION OFFICER:                 I 1 Ct VA "   IC CJ   S
INTERPRETER NEEDED?              YES (2F)         LANGUAGE/INTERPRETER:
                                                  ❑ PRESENT       ❑ ON TELEPHONE

❑ Defendant consents to Initial App. and ❑ All future hearings before the Magistrate Judge by video conference.

 ❑ INITIAL APPEARANCE ❑ ON A SUMMONS ❑ ARRESTED ON:
       DEFENDANT HAS A COPY OF:
       ❑ Complaint ❑ Indictment ❑ Information ❑ Supervised Release Pet. ❑ Other
       ❑ Defendant advised of the charges and the maximum penalties ❑ Defendant has a copy of notice of rights
       ❑ Defendant advised of right to counsel                 ❑ Counsel retained
       ❑ Defendant sworn and/or certified under penalty of perjury and financial affidavit filed   ❑ FPD Appointed
       ❑ Defendant advised of right to silence
       ❑ Defendant advised of right to Consular notification
       ❑ GOVERNMENT and DEFENDANT advised of Due Process Protections Act of 2020
       ❑ Defendant advised of right to preliminary hearing             ❑ Defendant waived preliminary hearing
       ❑ Government motion for detention                               ❑ Defendant temporarily detained
       ❑ Defendant waived detention hearing                            ❑ ICE detainer on defendant
       ❑ Defendant reserved right to hearing in future                 ❑ Defendant to be returned to State custody
       ❑ Defendant to remain in Federal custody                        ❑ Defendant waived rights under IAD
       ❑ Defendant remain on current conditions of supervised release
       ❑ Defendant ordered to psychological/psychiatric evaluation
       ❑ Defendant released on:
              ❑ Own recognizance with conditions of release ❑ standard         ❑ special
              ❑ Appearance bond in the amount of.
              ❑ Property bond [description of property]:
       ❑ RULE 5 - Defendant advised of right to identity hearing       ❑ Defendant waived identity hearing
       ❑ RULE 5 - Defendant reserved right to have preliminary hearing in District of Prosecution
       ❑ RULE 5 - Defendant elected to have detention hearing in District of Prosecution
       ❑ RULE 5 - DEFENDANT ADVISED OF RIGHT TO RULE 20 TRANSFER
❑ PRELIMINARY/DETENTION/ARRAIGNMENT CONTINUED TO:

❑ GRAND JURY WAIVED IN OPEN COURT                  [Defendant sworn and advised of rights by Court]
❑ ARRAIGNMENT
     ❑ Defendant acknowledges he/she has copy of Indictment/Information ❑ Court advised De£ of penalties
     ❑ Defendant waives reading thereof            ❑ Indictment/Information read to defendant by Judge
     PLEA: ❑ GUILTY        ❑ NOT GUILTY            ❑ Defendant intends to plead guilty and case referred to DJ




       DATE:   81 5            /2i                    TOTAL TIM&
                                                               &             h`«
       BEGIN TIME:                   G t-1 Ct .        END TIME:           Z C) W O ~ rn .
       Digitally Recorclecl

       Form Revised 2/9/2018                        Pagel of   2
         Case 3:21-mj-04149 Document 14 Filed 08/05/21 Page 1 of 2 PageID #: 150
UNITED STATES OF AMERICA v.            IZ icca'(&                                        NO. '~ 21'rY► 1 -      y~Nq

❑ RULE 5 IDENTITY HEARING
     ❑ Held, defendant found to be person named in warrant
     ❑ Held, defendant found NOT to be person named in warrant and released
     ❑ Waived in open Court

❑ PRELIMINARY HEARING                       CONTINUED TO:
     ❑ Probable Cause found/Held to answer/bound over                        ❑ Discharged from custody
     ❑ Defendant waived preliminary hearing
     ❑ RULE 5 - Held to answer in District of Prosecution
     ❑ RULE 5 - Defendant reserved right to have hearing in District of Prosecution

  DETENTION HEARING                          CONTINUED TO:            6   I q 12 I    co    3 30"     p. m
     ❑ Government withdrew motion for detention or agreed to release
     ❑ Pretrial Services Report made a part of the record     ❑ Counsel moved to retain copy of PTSR/granted
     ❑ Bond set at:                                   ❑ Defendant released on [date]:
     ❑ RULE 5 - Defendant elected to have hearing in District of Prosecution
     ❑ Defendant waived detention hearing             ❑ Defendant reserved right to hearing in future
     ❑ Defendant detained, order to enter             ❑ ICE detainer pending
     ❑ Defendant to remain in Federal custody         ❑  Defendant to be returned to State custody
     ❑ Government moved for stay of execution of release pending appeal
             ❑ Motion granted                         ❑ Motion denied
     ❑ Defendant advised of right to appeal          "o Under advc5e

❑ ARRAIGNMENT ON MISDEMEANOR
     ❑ Defendant acknowledges he/she has copy of Indictment/Information
     ❑ Indictment/Information read to defendant by Judge ❑ Defendant waives reading thereof
     PLEA: ❑ GUILTY         ❑ NOT GUILTY
     ❑ Misdemeanor - defendant consented to trial before Magistrate Judge
     ❑ Written plea agreement/filed in open Court          ❑ Oral plea agreement
     ❑ Guilty plea:         ❑ Accepted              ❑ Rejected             ❑ Taken under advisement

❑ OTHER
     ❑ Type of hearing and outcome:


❑ DEFENDANT DID NOT APPEAR AS DIRECTED, BENCH WARRANT ISSUED


NOTES/EVIDENTIARY MATTERS/SENTENCING:                        (Witnesses, Exhibits, Attach W/Ex List if necessary)




                                                 Page 2 of
         Case 3:21-mj-04149 Document 14 Filed 08/05/21 Page 2 of 2 PageID #: 151
